Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c) The accountants statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III  NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant is unable to file its quarterly report on Form 10-Q for the period ended March 31, 2009 by the prescribed date without unreasonable effort or expense due to delays involved in accounting treatment and consolidation of Long Distance Films, LLC. The Registrant expects to file the Form 10-Q no later than the fifth calendar day following the prescribed due date, as permitted by Rule 12b-25. PART IV  OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Scott Rosenberg 310 807-8100 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter p erio d tha t th e registrant was required to file such report(s) been filed ? If answer is no, identify report(s). X Yes No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last f isca l year w ill be reflected by the earnings statements to be included in the subject report or portion thereof? X Yes No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. We anticipate that the results of Platinum Studios, Inc. for the period ending March 31, 2009 will significantly change as compared to the results for the period ended March 31, 2008. This is due in large part to the Registrants trading on the Over the Counter market effective January 11, 2008 resulting in significant stock option expense in 2008 combined with the acquisition of Long Distance Films, Inc in December 2008 and the commencement of production of the film Dead of Night in February 2009. A reasonable estimate cannot be made until we have completed the accounting for the consolidated financial statements of Platinum Studios, Inc. and its subsidiaries. Platinum Studios, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date Friday, May 15, 2009 By /s/ Scott Mitchell Rosenberg, Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representatives authority to sign on behalf of the registrant shall be filed with the form.
